Citation Nr: 0312399	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  97-35 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic residuals of a right arm injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from August 1941 to January 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The RO determined that new and material 
evidence to reopen the claim for a right arm condition had 
not been submitted.    

The veteran presented oral testimony at a personal hearing at 
the RO in February 1998.  A copy of the transcript of the 
hearing is in the claims file.

The veteran appealed the RO's decision and the Board issued a 
decision in December 1998 that found that new and material 
evidence had been submitted and reopened the claim of 
entitlement to service connection for residuals of a right 
arm injury.  The Board then denied entitlement to service 
connection for residuals of a right arm injury.  

Reconsideration of the Board's decision was denied in April 
1999.

The veteran appealed the Board's December 1998 decision to 
the U.S. Court of Appeals for Veterans Claims (CAVC) which 
affirmed the decision in a memorandum decision in July 2000.  

The veteran filed a motion for reconsideration which the CAVC 
granted in an order issued in November 2000.  The CAVC 
withdrew the July 2000 decision, substituted the order in its 
stead, vacated the Board's December 1998 decision and 
remanded the case for readjudication.  

In July 2001, the Board remanded the case to the RO as the 
veteran had requested a Travel Board hearing.  In September 
2001, the veteran requested that a video teleconference 
hearing be scheduled in lieu of a Travel Board hearing.  

In September 2002 the veteran presented oral testimony before 
the undersigned Veterans Law Judge at a personal video 
teleconference hearing.  A copy of a transcript of the 
hearing is contained in the claims file. 

The issue of entitlement to service connection for residuals 
of a right arm injury is addressed in the remand portion of 
this decision.

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the Veterans Claims Assistance Act of 2000 (VCAA) is 
premature at this time.  Additionally, the Board need not 
discuss the limited application of the VCAA in new and 
material evidence claims, given the favorable disposition of 
that issue as decided herein.


FINDINGS OF FACT

1.  In July 1989 the RO denied reopening a claim of 
entitlement to service connection for residuals of a right 
arm injury.  This decision was not appealed.

2.  The evidence submitted since the final July 1989 rating 
decision bears directly or substantially upon the issue at 
hand, is not essentially duplicative or cumulative; and it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final July 1989 decision wherein 
the RO denied reopening the claim of entitlement to service 
connection for residuals of a right arm injury is new and 
material, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.104, 3.156(a), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in August 1941, there 
were six marks or scars located on the veteran's body as 
shown on a drawing.   

In early April 1944 he was examined and found to be 
physically qualified for transfer.  At the receiving station 
at Terminal Island, California in late May 1944 he was 
examined and found physically qualified for transfer.  Upon 
examination in August 1944 he was found physically qualified 
for duty beyond continental limits of the U.S.  

In November 1944 at the expiration of his enlistment no 
findings of an upper right arm disorder were noted and no 
physical defects were noted.  He re-enlisted and no defects 
were noted.  In September 1945 he was found physically 
qualified for transfer.  In December 1945 he was examined and 
found physically qualified for duty overseas.  In April 1947 
he was examined and found physically qualified for transfer. 

When the veteran was hospitalized for unrelated complaints in 
April 1949, an examination of the extremities was negative.  
In September 1949 he was examined and found physically 
qualified for transfer.  

In November 1950, at the expiration of his enlistment, no 
physical defects were noted.  In addition to the scars or 
marks previously noted, four tattoos on his right arm were 
entered on a drawing.  He was found physically qualified for 
reenlistment.  He was also examined in March and December 
1952 and found to be physically qualified for transfer and in 
August 1952 found physically qualified for duty outside 
continental limits of the U.S.A.  

In August 1956 he was examined for discharge and 
reenlistment.  Tattoos were noted on his lower right arm.  
The upper extremities were evaluated as normal.  

The veteran was seen in an orthopedic clinic in July 1958 for 
pain in his right shoulder and reported that he had banged 
his right upper humerus a few years ago (1944).  He stated 
that his arm had been in a sling for over a month and then he 
did well.  He had recently experienced pain in the upper 
humerus and shoulder and his arm became weak easily.  He 
denied radiating pain down the arm, numbness, neck pain or 
injury.  The rest of the neurological history was negative.

An examination showed definite flattening about the shoulder 
girdle.  The scapulohumeral rhythm was normal.  X-rays were 
negative.  The examiner wrote:  "Weakness of the deltoid, 
latissimus, and teres minor? are noted and this points to the 
axillary n.? or the posterior roots as site of lesion."  
There were no reflex changes or fasciculations and no history 
suggestive of polio.  The diagnosis was "???? Will get 
neurologist to see pt."  It was further noted that his ship 
was leaving and that he was to have cervical spine films and 
a consultation when he returned.

On service department examination for "T.F.R." in January 
1961, a clinical evaluation of the upper extremities was 
normal.  He was found qualified for transfer to inactive duty 
in the U.S. Naval Fleet Reserve.  

The veteran filed a claim for benefits in October 1961 that, 
in pertinent part, sought service connection for a right arm 
condition that had begun in 1944.

A VA Compensation and Pension (C&P) orthopedic examination 
was conducted in December 1961.  The veteran reported that he 
had been going to Long Beach Naval Station clinic for 
treatment for his right arm since 1958.  

He related that his right arm was bruised when handling a 
boat that smashed against another boat.  He stated that his 
arm was put in a sling, but no cast was applied.  He reported 
that the right arm mid-biceps area was involved.  

The examiner noted that both arms measured the same size.  
There was nothing to see, although the veteran stated that it 
should be obvious where the injury was.  The muscle and bone 
in that area were not sore.  There was no swelling and 
sensation seemed normal.  There was no muscle atrophy or 
spasm noted.  

The elbow and shoulder functioned normally without pain.  The 
veteran admitted that it did not hurt anywhere on the 
examination or movement.  An X-ray study of the right humerus 
showed no traumatic deformity or other bony pathology of the 
humeral shaft.  The diagnosis was that no organic disability 
of the right arm was found.  The examiner commented that he 
believed that there was a considerable psychogenic element 
involved.  He added that nothing clinically had been found to 
account for the veteran's complaints concerning his right 
arm.

A neuropsychiatric examination was also conducted by VA in 
January 1962.  The claims file was reviewed by the examiner.  
The veteran complained of periodic pain in the right arm.  He 
reported that he had banged the right upper humerus in 1944.  
He stated that he jumped off the boat and lost his balance in 
1944 and hit his right arm at the approximate level of the 
insertion of the deltoid.  

The veteran stated that he did not seek medical attention at 
that time, but about two weeks later, he started to pick up 
his seabag and was unable to grasp or lift it.  He stated 
that he wore his arm in a sling for several weeks and that he 
had complained about this periodically during service but 
that nothing was ever done.  He related that his arm was sore 
to move if he picked up something.  The entire arm became 
sore and tired.  His complaints involved the muscle area.  

A neurological evaluation of the right upper extremity showed 
that there was no impairment of sensation, no atrophy or 
evidence of paralysis.  Muscle tone was good and strength was 
better than average in all extremities.  The diagnosis was 
that no neuropsychiatric disorder was noted on examination.  
The examiner commented that no neurological abnormalities 
were noted on examination of the right upper extremity.  He 
added that it was possible that the type of work the veteran 
was doing caused fatigue in the right upper extremity.

The RO denied entitlement to service connection for a right 
arm disability in a February 1962 rating decision as not 
shown by the evidence of record.  The veteran wrote in March 
1962 concerning the decision.  

The RO replied in April 1962 notifying the veteran that if he 
furnished additional information, the RO would attempt to 
obtain report of treatment in service.  Further, the veteran 
could submit recent medical treatment records concerning his 
right arm.  An appeal form was provided to the veteran.  

While in the U.S. Naval Fleet Reserve, the veteran underwent 
quadrennial examinations.  On a report of medical history in 
September 1964, the veteran related that he had pain in his 
right arm when he worked with it.  On service department 
quadrennial examination in September 1964, the upper 
extremities were evaluated as normal.  

A report of medical history in November 1968 in connection 
with a quadrennial examination reveals that the veteran 
reported a history of a painful or "trick" shoulder or 
elbow.  He reported working as a machine operator for three 
years.  On service department quadrennial examination in 
November 1968, the upper extremities were evaluated as 
normal.  

In June 1969 the veteran indicated that the injury to his 
right arm occurred in March or April 1944.  

In August 1969, the National Personnel Records Center (NPRC) 
responded to a request from the RO and wrote that a thorough 
search had failed to locate records of treatment cited by the 
veteran.

In an August 1969 rating decision the RO confirmed the prior 
denial and notified the veteran.  The veteran disagreed and a 
statement of the case was issued.  The veteran filed a 
substantive appeal.

The Board denied the veteran's claim for service connection 
for a right arm disability in January 1971.  

The veteran was afforded an examination by VA in January 1987 
regarding another claim.  At that time, he complained that 
his right arm still hurt at times and was sore.

In August 1988 the veteran wrote, in pertinent part, that he 
wanted to appeal the Board's decision in January 1971 and to 
the injury incurred while in service.  He claimed that his 
arm still hurt.  

The veteran was notified in October 1988 of the prior final 
decision and that new and material evidence was needed to 
reopen his claim for service connection for a right arm 
disorder.  

In a lay statement received in February 1989 LFN (initials) 
certified that the veteran suffered an injury to the upper 
right arm in a accident and was taken by stretcher to the 
Base Hospital.  

In a lay statement dated in May 1989, WGJ related that the 
veteran had suffered an injury to the right arm on or about 
March 1944.  The injury was in the upper muscular extremity.  
It was noted that paralysis and impairment were found and the 
veteran was placed on "No duty" status.  The veteran was 
treated at the base hospital and entered in the records.

By rating action in July 1989, the RO denied the veteran's 
claim for service connection for a right arm disability.  It 
was indicated that the additional service medical records 
were silent for residuals of a right arm injury.  The veteran 
was notified of the decision in July 1989.  

In May 1993 the veteran wrote that he injured his right arm 
when he fell in the water and a motor launch hit him.  Since 
his discharge he had been examined and treated at the Marine 
Base Hospital at Barstow, California and at the Las Vegas VA 
clinic.  He asked that the records be obtained and that he be 
afforded a VA examination.  

In August 1993 the veteran submitted a statement regarding 
the accident and treatment.  He also submitted lay 
statements.  In a statement dated in August 1993, AD 
indicated that he had served on Woodlark Island as cook and 
seemed to remember the people from the boat pool.  

A statement dated in December 1989 from LMc was received in 
August 1993.  He indicated that he had been a member of the 
crew for boat pool #7.  He listed the various places 
stationed and stated that he was transferred back to the 
U.S.A. in January 1944.  

In a statement submitted in November 1993, AM recalled that 
the veteran had injured his right upper arm due to a boat 
hitting the arm when he had slipped and fallen on diesel oil 
on or about April 1944.  He was taken to a base hospital on a 
stretcher where he received medical treatment.  His arm was 
placed in a sling and he underwent X-rays more than one week 
later.

In September 1997 the veteran wrote indicating that he wished 
to reopen his claim for service connection for his right arm.  
He was notified that he had been advised in July 1989 that 
his claim had been denied and that new and material evidence 
needed to be submitted to reopen his claim.  He disagreed 
with the decision not to reopen his claim.

In a December 1997 rating decision the RO determined that new 
and material evidence to reopen the claim for a right arm 
disorder had not been submitted.  A statement of the case was 
issued.

A lay statement was received from LEH in December 1997.  He 
recalled the boat accident in which the veteran injured his 
right upper arm.  It was noted that he had been given a shot 
of morphine for the pain in his right arm and placed on a 
stretcher and taken to the base hospital.  It was noted that 
the accident occurred about March 1944, as several weeks 
later, in April 1944, the island was evacuated and his arm 
was still in a sling.  The writer indicated that the veteran 
stated at that time that he had no feeling in the arm and was 
not able to grip or hold things.

In February 1998, a service medical record dated from May 
1943 to November 1944 was associated with the claims folder.  
It was indicated in April 1944 that the veteran had been 
found to be physically qualified for transfer.  In November 
1944, he reenlisted for a period of six years and no defects 
were noted.

Additional service department records received in 1998 
include duplicates and also show that the veteran was seen in 
March 1960 for a recurrence of an old injury from June 1944 
when a motor launch fell on his right arm.  An X-ray showed 
no abnormality.  The veteran complained of muscular aching in 
his right forearm. No abnormality was seen on examination.  

Post service the veteran was seen in October 1961 at the U.S. 
Naval Station at Long Beach, California and reported a sore 
right arm.  He noted that he had recurrent muscle aches in 
the right arm.  A physical examination was negative.

The veteran testified at a personal hearing in February 1998.  
He described the injury to his right arm in service and the 
treatment received.  He pointed out that lay statements had 
been submitted regarding the accident.  He testified that the 
injury was not to his right shoulder but to his arm.  It was 
a sharp pain that went through the muscle area that seemed to 
be a neurological problem.  He claimed there was a scar from 
an injury in 1944.  

Duplicate copies of service medical records and lay 
statements from WGJ and LEH were submitted. 

A polygraphist wrote in April 1998 that the veteran had 
undergone a polygraph test in connection with an April 1998 
statement prepared by the veteran regarding an injury to his 
right arm in service.  It was the opinion of the polygraph 
examiner that the veteran had truthfully answered the 
relevant questions which included whether his April 1998 
statement contained lies.

A statement submitted by Dr. LM dated in January 1999 
indicated that he recalled the accident in which the veteran 
was injured in March 1944 when a motor launch came across the 
upper muscle of the right arm.  Morphine was administered and 
the veteran was taken by stretch to the base hospital.  Dr. 
LM indicated that he was unable at that time to write a 
medical history for the veteran and, in fact, had heard that 
he had died of shock.  

The veteran submitted duplicate copies of service medical 
records in May 2001.

In November 1999 Dr. LM wrote that while serving as a 
pharmacist mate in March 1944, he administered a shot of 
morphine to the veteran who had just been injured in an 
accident involving his right arm.  Dr. LM recalled that the 
veteran's upper right arm was severely damaged as evidenced 
by visible bone trauma and tearing of the tissue on his arm 
and was in such pain as to require morphine.  He believed 
this accident occurred as a result of a motor launch trapping 
the right arm between it and the boat on which he had fallen.  
He only had medical histories for the men on his ship and 
therefore was unable to write a medical history for him.  It 
was his opinion at the time that the veteran would not 
survive the accident due to the seriousness of the trauma he 
was experiencing and later heard that he had died of shock.  
He last saw him being carried away on a stretcher to the Navy 
base hospital.

Also in May 2001 the veteran submitted an independent medical 
evaluation dated in December 1999 by BJM, DO.  Dr. BJM noted 
that he had reviewed few clinical records but the veteran 
reported the history of injury to his right arm at 
approximately the biceps and deltoid area in service.  He had 
a massive bruise, some abrasions, but no actual laceration 
requiring stitches and apparently had no fractures.  

After examination, Dr. BJM commented that the veteran 
exhibited a right upper extremity impairment mainly as a 
result of weakness and motor loss in the right upper 
extremity as a consequence of brachioplexus injury.  "There 
appears to be a high degrees of medical probability, and 
nearly medical certainty, that the impairment is service 
connected and related to the accident described in March of 
1944."  

The veteran presented oral testimony at a personal hearing in 
September 2002 before the undersigned Veterans Law Judge.  He 
testified regarding the injury, his treatment and the 
evidence presented on his behalf.  

The veteran submitted additional statements in September 
2002.



Criteria

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (2002).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

There is new legislation regarding the obligations of VA in 
assisting claimants.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  The 
VCAA provides:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-
98 (2000) (38 U.S.C.A. § 5103A (West Supp. 2002)).

The rule amending the adjudication regulations to implement 
the provisions of the VCAA is effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) regarding 
new and material evidence, which is effective August 29, 
2001.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Federal Register 45620 (2001).


Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

A veteran will be paid VA compensation benefits for a 
disability caused by a disease or injury incurred or 
aggravated by active military service during wartime.  See 38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. §§ 3.303(a), 3.304 
(2002).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

According to the regulations, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish preservice existence 
thereof.  38 C.F.R. § 3.303(c) (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

The veteran contends that the evidence he has submitted is 
new and material, warranting reopening and a grant of his 
claim for service connection for residuals of an injury to 
the right arm.  He claims that he injured his right arm in 
service when he jumped onto another boat, slipped on oil and 
landed with his arm hanging over the side.  He asserts that 
another boat moved forward and came across the right upper 
humerus muscle which resulted in the injury.  He claims that 
his right arm was placed in a sling while in service.  He 
adds that he continued to have complaints concerning his 
right arm while in service and thereafter.

When the Board finally denies a claim, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7103, 7104(a); 38 
C.F.R. §20.1100.  

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination  as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. § 7104; 38 C.F.R. §20.1105.  

When the RO finally denies a claim, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§20.1103.  

If new and material evidence is presented, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  However, the first element is whether new and 
material evidence has been submitted and if not, then the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

The basis for the Board's January 1971 denial was that the 
evidence available for review did not show service record of 
injury to the upper right arm in 1944 or that the veteran had 
a upper right arm disability.  

In July 1989, the RO denied reopening his claim for 
entitlement to service connection for residuals of a right 
arm injury as his claim had previously been denied and no new 
and material evidence had been submitted.  A lay statement 
supported his claim of a right arm injury and additional 
service medical records were silent for any residuals of a 
right arm injury.  No evidence established a right arm injury 
or residuals of same.  The appellant was provided notice of 
the decision and appellate rights, but an appeal was not 
initiated from that decision.  Therefore the July 1989 rating 
decision became final.


Since that time, additional evidence has been added to the 
record in conjunction with the appellant's attempt to reopen 
his claim.  The Board has reviewed the evidence submitted 
subsequent to the July 1989 decision, in the context of all 
the evidence of record.  

In the case at hand, the Board finds that new and material 
evidence has been submitted regarding a right arm disorder to 
warrant reopening the veteran's claim for service connection.  
Evidence added to the record since the RO's determination of 
July 1989 includes lay statements from several service 
colleagues of the veteran, service medical records, a record 
of treatment from a service department facility following the 
veteran's discharge from service, testimony at two personal 
hearings and a private medical evaluation.  

The lay statements from service colleagues corroborate and 
add credibility to the veteran's account of the in-service 
injury.  The private medical evaluation noted a right upper 
extremity impairment that was related to the accident in 
March 1944 as described by the veteran.

The Board is of the opinion that the above circumstances, 
when viewed in light of the additional evidence obtained, 
create a new factual basis in so far as presenting a more 
complete picture of the origins of an acquired right arm 
disorder.

The Board finds that the additional evidence when viewed with 
that previously of record is new and material evidence as 
defined by the regulation.  As such it is so significant that 
it must be considered in order to decide the merits of the 
claim fairly.  38 C.F.R. § 3.156(a).

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection for residuals of a 
right arm injury, the first element has been met.  As the 
Board noted earlier, development is being undertaken as to 
the issue of service connection for residuals of a right arm 
injury on the merits.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of an injury to the right arm, the appeal is 
granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and its implementing regulations.  


The CAVC found that none of the records of which the veteran 
had notified VA in December 1997 were included in the Board's 
prior decision.  The veteran notified VA that he had received 
treatment for his right arm disability at a VA outpatient 
clinic in Las Vegas, at Weed Army Community Hospital, Fort 
Irwin, and at the U.S. Marine Corps Barstow Branch Clinic in 
Barstow, California. 

To ensure full compliance with duty to assist and due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should furnish the appellant a 
development letter as to the issue of 
entitlement to service connection for 
residuals of a right arm disorder 
consistent with the notice requirements 
of the VCAA, as clarified by Quartuccio, 
supra.  

The RO should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The RO should request from National 
Personnel Records Center the veteran's 
clinical records for treatment of an 
upper right extremity injury in March or 
Aril 1944 at the Naval Base Hospital, 
Acorn 5, on Woodlark Island, South 
Pacific.  

4.  The RO should request medical 
treatment records for a right arm 
disorder from Long Beach Naval Clinic 
from 1958 to the present.  

Medical treatment records for a right arm 
disorder from 1961 to the present should 
also be requested from the VA outpatient 
clinic in Las Vegas; from Weed Army 
Community Hospital, at Fort Irwin U.S. 
Army base, where the veteran was 
employed; Nellis Air Force Base; and at 
the U.S. Marine Corps Barstow Branch 
Clinic in Barstow, California.

5.  After receiving the necessary 
authorization and addresses from the 
veteran, the RO should request treatment 
records for a right arm disorder from Dr. 
Alvin D. Blumberg in Las Vegas, Nevada; 
and from Dr. James Lyman.  

6.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded examinations 
by an orthopedic surgeon or other 
appropriate medical specialist and a 
neurologist to ascertain the etiology and 
severity of any current upper right arm 
disorder(s) which may be present.  The 
examination should include any special 
diagnostic tests that are deemed 
necessary for an accurate assessment.  

In light of the veteran's claim as to 
allegedly injuring his upper right arm in 
service in 1944 and the December 1999 
statement by B.J. Molzen, D.O. of the 
Desert Inn Medical Center, Las Vegas, 
Nevada, the examiners must address the 
following medical issues as to any upper 
right arm disorder(s) that may be 
present: 

(a) What is the diagnosis of any upper 
right arm disorder(s) that may be 
present? 

(b) Is it at least as likely as not that 
any upper right arm disorder(s) found on 
examination is/are etiologically or 
causally related to any incident of 
service origin, or if preexisting service 
was/were aggravated therein?

Any opinions expressed by the examiners 
should be accompanied by a complete 
rationale. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted and all 
findings must be reported in detail. 

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the VA examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with directives of this remand and if 
they are not, the RO should implement 
corrective procedures, to include the 
scheduling of another VA examination and 
securing of additional medical opinion if 
warranted.  The Board errs as a matter of 
law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for residuals of a right arm 
injury on a de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the RO; 
however, the veteran is hereby notified that failure without 
good reason shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his appeal 
for service connection.  38 C.F.R. § 3.655 (2002).  


	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



